DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 30, 31, 36 and 37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Breed (US 20080167821).
Regarding claims 30, 36 and 37, Breed teaches (Figs. 1-27) a server apparatus, method and non-transitory storage medium (300), comprising: a communication interface (user input device [0317]) configured to communicate with a plurality of imaging control apparatus (antenna [0204] which element 208 is a part of); and a processor (250) configured to transmit a control parameter to at least one first imaging control apparatus of the plurality of imaging control apparatuses via the communication interface, wherein the control parameter causes the at least one first imaging control apparatus to use a first setting (the configuration where display is able to request information) for generation of an infrared image, and the first setting includes an imaging timing of the infrared image.  
Regarding claim 31, Breed teaches the processor is further configured to receive a setting request message (from user) from the at least one first imaging control apparatus.   
Allowable Subject Matter
Claims 32-35, 38 and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY KO whose telephone number is (571)272-1926. The examiner can normally be reached Monday-Friday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TONY KO/Primary Examiner, Art Unit 2878                                                                                                                                                                                                        

TK